In an action to recover upon two promissory notes *705and two guarantees, plaintiff appeals from an order of the Supreme Court, Westchester County, dated June 22, 1971, which denied its motion for summary judgment in lieu of a complaint (CPLR 3213). Order modified by adding thereto a provision directing that plaintiff shall serve a formal complaint and defendants shall serve a formal answer. As so modified, order affirmed, with $10 costs and disbursements to defendants. The complaint shall be served within 20 days after service of a copy of the order to be made hereon, with notice of entry. In our opinion the issues in this ease ought to be framed prior to trial by formal pleadings (CPLR 3213). Munder, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.